Citation Nr: 1332668	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1974 to April 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied an increased (compensable) rating for service-connected right ear hearing loss. 

The Veteran testified before a Veterans Law Judge at a July 2009 hearing in Roanoke, Virginia (Travel Board hearing).  A transcript of the hearing has been associated with the record. 

In November 2009, the Board initially remanded this matter for a VA audiological examination in order to assist in determining the current level of severity of the right ear hearing loss disability.  The Veteran purportedly failed to appear at the scheduled August 2010 VA examination, and the case was returned to the Board after readjudication in a February 2011 supplemental statement of the case.

The issue was again remanded by the Board in August 2011 for further evidentiary development of requesting outstanding post-service VA treatment records.  This was accomplished, and the claim was readjudicated in a January 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  That notwithstanding, and for the reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

As noted in the introduction, the claim for an increased (compensable) rating for right ear hearing loss disability was first remanded in November 2009 for a VA audiological examination because the Veteran asserted that his right ear hearing loss was worse than when originally rated.  Pursuant to the remand directives, the Veteran was scheduled for a VA examination in August 2010, but purportedly failed to appear.

In a subsequent August 2011 remand, the Board remanded the claim in order to obtain outstanding post-service VA treatment records.  This was accomplished and VA treatment records have been associated with the record.

Subsequent to the August 2011 remand, the evidence of record includes a statement by the Veteran dated February 2011, but received by the AMC in February 2012.  In this statement, the Veteran contends that he did report to the scheduled VA examinations; however, the examinations were not conducted due to certain scheduling conflicts.  For example, during one incident, the Veteran stated that on the day of examination he was contacted by the VA hospital and told that the technician was not available to conduct the examination and so it was rescheduled.  A VA appointment print-out record reflects that in December 2007 the audiological examination was canceled by the VA clinic.  On a separate occasion, the Veteran maintained that the VA hospital notified him that the audiological examination was scheduled for 10am; however, upon arrival, the Veteran was told that the examination was scheduled for 8am and, therefore, was reported as a "no show."  The VA appointment print-out record reflects that in August 2011, at 8:00am, the Veteran was a "no-show."

In his February 2011 statement, the Veteran further avers that he has never missed an appointment since 1980.  The Veteran has specifically requested another opportunity to attend a VA audiological examination prior to the adjudication of the claim for an increased (compensable) rating for right ear hearing loss.  Due to what appears to be a scheduling misunderstanding and an accurate and credible report by the Veteran of the reasons for not attending the VA examinations, the Board will afforded the Veteran another opportunity to undergo a VA audiological examination to assist in determining the current severity of his right ear hearing loss.  See 38 C.F.R. 
§ 3.655(a) (2013).

That notwithstanding, the Board stresses to the Veteran that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an increased rating claim, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).  The "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Thus, the Veteran must cooperate with the RO/AMC by attending the scheduled VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination to assist in determining the present severity of his right ear hearing loss.  

2.  After completion of the above, and any additional development of the evidence deemed necessary, the RO/AMC should review the record and readjudicate the claim.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

